            Case 5:19-cv-00903-G Document 26 Filed 01/07/20 Page 1 of 15



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) PATRICK ROTH,                                  )
                                                   )
                       Plaintiff,                  )
                                                   )
vs.                                                )    Case No. CIV-19-903-G
                                                   )
(1) JOHN RICKETTS (BADGE #1126) and                )    JURY TRIAL DEMANDED
(2) OKLAHOMA CITY, a political                     )
subdivision of the State of Oklahoma,              )
                                                   )
                       Defendants.                 )

                      ANSWER OF DEFENDANT JOHN RICKETTS

       In response to the allegations of Plaintiff Patrick Roth, Defendant John Ricketts

alleges and states:

                               JURISDICTION AND VENUE

       1.      Defendant Ricketts admits that Plaintiff Roth is seeking relief under 42

U.S.C. §1983 for violations of the First, Fourth and Fourteenth Amendments, but denies

that Plaintiff’s constitutional rights were violated.

       2.      Admitted.

       3.      Admitted.

       4.      Admitted.

                                          PARTIES

       5.      Denied.

       6.      Admitted.

       7.      Defendant Ricketts denies he is a resident of Oklahoma County, but admits
            Case 5:19-cv-00903-G Document 26 Filed 01/07/20 Page 2 of 15



he is a resident of the Western District of Oklahoma. Defendant Ricketts also denies that

he is, or legally can be, sued in his official capacity. See, Doc. No. 24. The remaining

allegations of Paragraph 7 are admitted.

       8.       Admitted.

       9.       Defendant Ricketts admits Plaintiff Roth was in the area of Hudson and

Fourth Streets in Oklahoma City. The remaining allegations are denied.

       10.      With respect to the allegations of Paragraph 10, Defendant Ricketts admits

he was in his police vehicle in a parking lot, but denies he was asleep.

       11.      Admitted.

       12.      With respect to the allegations of Paragraph 12, Defendant Ricketts admits

he exited his vehicle at some point, but not before speaking to Plaintiff Roth and asking

what Roth needed.

       13.      Admitted.

       14.      Admitted.

       15.      Admitted.

       16.      Denied.

       17.      Admitted.

       18.      With respect to the allegations of Paragraph 18, Defendant Ricketts admits

he instructed Roth to get away from Ricketts and the police vehicle, but denies that the

“quoted” statement is a direct quote and/or a complete and accurate representation of the

conversation.

       19.      Denied.

                                             2
         Case 5:19-cv-00903-G Document 26 Filed 01/07/20 Page 3 of 15



       20.      With respect to the allegations of Paragraph 20, Defendant Ricketts admits

he instructed Roth to get away from Ricketts and the police vehicle, but denies that the

“quoted” statement is a direct quote and/or a complete and accurate representation of the

conversation.

       21.      With respect to the allegations of Paragraph 21, Defendant Ricketts admits

that Roth made some statement accusing Ricketts of “sleeping on the job.” Defendant

Ricketts denies he was asleep, and further denies that the “quoted” statement is a direct

quote and/or a complete and accurate representation of the conversation.

       22.      Denied.

       23.      With respect to the allegations of Paragraph 23, Defendant Ricketts admits

Roth walked to the back of the police car, but has no knowledge of Roth’s purpose or intent

in doing so.

       24.      With respect to the allegations of Paragraph 24, Defendant Ricketts admits

his passenger, Gaylene Ricketts, asked if Roth needed help, but denies that the “quoted”

statement is a direct quote and/or a complete and accurate representation of the

conversation.

       25.      With respect to the allegations of Paragraph 25, Defendant Ricketts admits

Roth said he was getting the vehicle number, but denies that the “quoted” statement is a

direct quote and/or a complete and accurate representation of the conversation.

       26.      Admitted.

       27.      With respect to the allegations of Paragraph 27, Defendant Ricketts admits

Roth made a statement like “he [Ricketts] is not allowed to sleep.” Defendant Ricketts

                                             3
         Case 5:19-cv-00903-G Document 26 Filed 01/07/20 Page 4 of 15



denies he was asleep.

       28.    Admitted.

       29.    Denied.

       30.    With respect to the allegations of Paragraph 30, Defendant Ricketts admits

this or a similar statement was made, but denies that the “quoted” statement is a direct

quote and/or a complete and accurate representation of the conversation.

       31.    With respect to the allegations of Paragraph 31, Defendant Ricketts admits

this or a similar statement was made, but denies that the “quoted” statement is a direct

quote and/or a complete and accurate representation of the conversation.

       32.    With respect to the allegations of Paragraph 32, Defendant Ricketts admits

Roth eventually came back to the driver’s side of the vehicle, but only after walking around

the vehicle for several minutes.

       33.    Admitted.

       34.    With respect to the allegations of Paragraph 34, Defendant Ricketts admits

this or a similar statement was made, but denies that the “quoted” statement is a direct

quote and/or a complete and accurate representation of the conversation.

       35.    With respect to the allegations of Paragraph 35, Defendant Ricketts admits

this or a similar statement was made, but denies that the “quoted” statement is a direct

quote and/or a complete and accurate representation of the conversation.

       36.    With respect to the allegations of Paragraph 36, Defendant Ricketts admits

he briefly took Roth’s phone and placed it in the back seat of the police car while he

checked for weapons and outstanding warrants.

                                             4
          Case 5:19-cv-00903-G Document 26 Filed 01/07/20 Page 5 of 15



       37.    Denied.

       38.    Denied.

       39.    Admitted.

       40.    Denied.

       41.    With respect to the allegations of Paragraph 41, Defendant Ricketts requested

and received permission from Roth to take Roth’s ID out of Roth’s wallet.

       42.    Denied.

       43.    Admitted.

       44.    Denied. There is no general, unlimited right to film police vehicles and/or

police officers in any and all circumstances. To the extent Roth had a constitutional right

to film Sgt. Ricketts and/or his police vehicle in the instant case, that right did not allow

Roth to ignore lawful commands or to behave in a threatening manner.

       45.    Denied.

       46.    Denied.

       47.    Denied.

       48.    Denied.

       49.    Denied.

       50.    Denied.




                                             5
         Case 5:19-cv-00903-G Document 26 Filed 01/07/20 Page 6 of 15



                                  COUNT I
            VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. §1983
              First Amendment—Unlawfully Preventing Recording
                      of Parking Lot and a Police Officer

               (Against Defendants Ricketts and City of Oklahoma [sic])

      51.    Defendant Ricketts’ responses to the allegations contained in Paragraphs 1-

50 of Plaintiff’s Amended Complaint are restated and incorporated by reference.

      52.    Denied.

      53.    Denied.

      54.    Denied.

      55.    Denied.

      56.    Denied.

      57.    Denied.

                               COUNT II
            VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. §1983
              First Amendment—Retaliation for Protected Conduct

               (Against Defendants Ricketts and City of Oklahoma [sic])

      58.    Defendant Ricketts’ responses to the allegations contained in Paragraphs 1-

57 of Plaintiff’s Amended Complaint are restated and incorporated by reference.

      59.    Denied.

      60.    Denied.

      61.    Denied.

      62.    Denied.

      63.    Denied.


                                           6
         Case 5:19-cv-00903-G Document 26 Filed 01/07/20 Page 7 of 15



      64.    Denied.

      65.    Denied.

      66.    Denied.

      67.    Denied.

                               COUNT III
            VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. §1983
              First Amendment—Retaliation for Protected Conduct

               (Against Defendants Ricketts and City of Oklahoma [sic])

      68.    Defendant Ricketts’ responses to the allegations contained in Paragraphs 1-

67 of Plaintiff’s Amended Complaint are restated and incorporated by reference.

      69.    Denied.

      70.    Denied.

      71.    Denied.

      72.    Denied.

      73.    Denied.

      74.    Denied.

      75.    Denied.

      76.    Denied.

      77.    Denied.

                              COUNT IV
            VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. §1983
                   Fourth Amendment—Unlawful Search

               (Against Defendants Ricketts and City of Oklahoma [sic])

      78.    Defendant Ricketts’ responses to the allegations contained in Paragraphs 1-

                                           7
         Case 5:19-cv-00903-G Document 26 Filed 01/07/20 Page 8 of 15



77 of Plaintiff’s Amended Complaint are restated and incorporated by reference.

       79.    Admitted.

       80.    Denied.

       81.    Denied.     As the Supreme Court and Tenth Circuit have repeatedly

recognized, the relevant question for purposes of qualified immunity is not whether a broad

general proposition was clearly established but whether the violative nature of particular

conduct was clearly established. This is particularly true in the Fourth Amendment context,

where “the result depends very much on the facts of each case” and it is often difficult for

an officer to determine how the relevant legal doctrine will apply to the factual situation

the officer confronts. Cummings v. Dean, 913 F. 3d 1227, 1240 (10th Cir. 2019).

       82.    Admitted.

       83.    Denied.

       84.    Denied.

                               COUNT V
             VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. §1983
                    Fourth Amendment—Unlawful Arrest

               (Against Defendants Ricketts and City of Oklahoma [sic])

       85.    Defendant Ricketts’ responses to the allegations contained in Paragraphs 1-

84 of Plaintiff’s Amended Complaint are restated and incorporated by reference.

       86.    Admitted.

       87.    Denied.     As the Supreme Court and Tenth Circuit have repeatedly

recognized, the relevant question for purposes of qualified immunity is not whether a broad

general proposition was clearly established but whether the violative nature of particular

                                             8
         Case 5:19-cv-00903-G Document 26 Filed 01/07/20 Page 9 of 15



conduct was clearly established. This is particularly true in the Fourth Amendment context,

where “the result depends very much on the facts of each case” and it is often difficult for

an officer to determine how the relevant legal doctrine will apply to the factual situation

the officer confronts. Cummings v. Dean, 913 F. 3d 1227, 1240 (10th Cir. 2019).

       88.    Admitted.

       89.    Denied.

       90.    Denied.

       91.    Denied.

       92.    Denied.

       93.    Denied.

       94.    Denied.

       95.    Denied.

       96.    Admitted.

       97.    With respect to the allegations of Paragraph 97, Defendant Ricketts admits

he was acting under color of state law, but denies he took any action which was

unconstitutional.

       98.    Denied.

       99.    Denied.

                                 COUNT VI
              VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. §1983
                  Fourth Amendment—Unlawful Seizure of Phone

               (Against Defendants Ricketts and City of Oklahoma [sic])

       100.   Defendant Ricketts’ responses to the allegations contained in Paragraphs 1-

                                             9
         Case 5:19-cv-00903-G Document 26 Filed 01/07/20 Page 10 of 15



99 of Plaintiff’s Amended Complaint are restated and incorporated by reference.

       101.   Admitted.

       102.   Denied.

       103.   Denied.     As the Supreme Court and Tenth Circuit have repeatedly

recognized, the relevant question for purposes of qualified immunity is not whether a broad

general proposition was clearly established but whether the violative nature of particular

conduct was clearly established. This is particularly true in the Fourth Amendment context,

where “the result depends very much on the facts of each case” and it is often difficult for

an officer to determine how the relevant legal doctrine will apply to the factual situation

the officer confronts. Cummings v. Dean, 913 F. 3d 1227, 1240 (10th Cir. 2019).

       104.   Admitted.

       105.   Admitted.

       106.   With respect to the allegations of Paragraph 106, Defendant Ricketts admits

he was acting under color of state law, but denies he took any action which was

unconstitutional.

       107.   Denied.

       108.   Denied.

                               COUNT VII
              VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. §1983
                     Fourth Amendment—Excessive Force

               (Against Defendants Ricketts and City of Oklahoma [sic])

       109.   Defendant Ricketts’ responses to the allegations contained in Paragraphs 1-

108 of Plaintiff’s Amended Complaint are restated and incorporated by reference.

                                            10
         Case 5:19-cv-00903-G Document 26 Filed 01/07/20 Page 11 of 15



      110.    Denied.

      111.    Denied.

      112.    Denied.

      113.    Denied.

      114.    Denied. As the Supreme Court recognized in Graham v. Connor, 490 U.S.

386, 395, 109 S. Ct. 1865, 104 L. Ed. 2d 443 (1989), all claims that law enforcement

officers have used excessive force are analyzed under the objective reasonableness

standard of the Fourth Amendment rather than the more generalized substantive due

process standard of the Fourteenth Amendment.

      115.    With respect to the allegations of Paragraph 115, Defendant Ricketts admits

he was required to obey the law and the constitution. Defendant Ricketts denies Plaintiff

has “identified” any laws or constitutional provisions which were violated.

      116.    Denied.

      117.    Denied.

      118.    Admitted.

      119.    Denied.

             Municipal Liability—Policy to Arrest for Recording a Police Vehicle
                               (Against City of Oklahoma [sic])

      120-125.       This cause of action is not asserted against Defendant Ricketts;

therefore, no response from Defendant Ricketts is necessary.




                                           11
            Case 5:19-cv-00903-G Document 26 Filed 01/07/20 Page 12 of 15



                  Municipal Liability—Policy to Seize Cameras for Recording
                               Parking Lots and Police Officers
                               (Against City of Oklahoma [sic])

      126-131.         This cause of action is not asserted against Defendant Ricketts;

therefore, no response from Defendant Ricketts is necessary.

                      Municipal Liability—Failure to Train and Supervise
                                (Against City of Oklahoma [sic])

      132-140.         This cause of action is not asserted against Defendant Ricketts;

therefore, no response from Defendant Ricketts is necessary.

                                      PRAYER FOR RELIEF

      WHEREFORE, with respect to Plaintiff’s demand for judgment and prayer for

relief, Defendant Ricketts denies Plaintiff is entitled to recover actual or compensatory

damages, punitive damages, attorneys’ fees and costs, or any other relief.

                                          JURY DEMAND

      Defendant Ricketts has no objection to Plaintiff’s demand for trial by jury under

Rule 38(b) of the Federal Rules of Civil Procedure.

                                             DEFENSES

      1.        Plaintiff has failed to state a claim against Defendant Ricketts in his

individual capacity for any relief under 42 U.S.C. § 1983.

       2.       Plaintiff has failed to state against Defendant Ricketts under the First, Fourth

or Fourteenth Amendments of the United States Constitution.




                                               12
            Case 5:19-cv-00903-G Document 26 Filed 01/07/20 Page 13 of 15



       3.       At all relevant times, Defendant Ricketts was acting under color of law,

within the course and scope of his employment as a police officer for the City of Oklahoma

City, and within the training provided to him by the City of Oklahoma City.

       4.       At all relevant times, Defendant Ricketts was acting pursuant to his

statutory duties as a law enforcement officer.

       5.       At all relevant times, Defendant Ricketts was acting in good faith and without

malice towards Plaintiff or reckless disregard for Plaintiff’s civil rights.

       6.       Defendant Ricketts had reasonable suspicion to believe Plaintiff Roth was

engaged in criminal behavior, and therefore was justified in briefly detaining Roth to

investigate his actions.

       7.       Defendant Ricketts was entitled to take reasonable steps, including

handcuffing Roth, to protect himself while Roth was under investigative detention.

       8.       Any force used by Defendant Ricketts was objectively reasonable, necessary

and appropriate in light of the circumstances with which he was confronted.

       9.       Any damages sustained by Plaintiff were caused by his own unlawful,

intentional and/or negligent acts.

       10.      Defendant Ricketts is entitled to qualified immunity.

       11.      Defendant Ricketts’ actions did not violate clearly established law.

       12.      Claims based on violations of municipal policies or police procedure are not

actionable under 42 U.S.C. §1983.

       13.     Any noneconomic damages claimed by Plaintiff are subject to the statutory

limitations contained in 23 O.S. § 61.2.

                                              13
         Case 5:19-cv-00903-G Document 26 Filed 01/07/20 Page 14 of 15



       14.    Plaintiff has failed to state, and the evidence will not support, a claim for

punitive damages against any Defendant Ricketts.

       15.    An award of punitive damages would violate the principle of due process and

the Fourteenth Amendment to the United States Constitution.

       WHEREFORE, Defendant Ricketts, having fully answered, requests that this Court

grant judgment to him and against the Plaintiff, with costs and attorney fees.



                                          Respectfully submitted,

                                          s/ Stacey Haws Felkner
                                          Ambre C. Gooch, OBA No. 16586
                                          Stacey Haws Felkner, OBA No.14737
                                          COLLINS, ZORN & WAGNER, P.C.
                                          429 N.E. 50th Street, 2nd Floor
                                          Oklahoma City, OK 73105-1815
                                          Telephone: (405) 524-2070
                                          Facsimile: (405) 524-2078
                                          E-mail: acg@czwlaw.com
                                           shf@czwlaw.com
                                          ATTORNEYS FOR DEFENDANT JOHN
                                          RICKETTTS

                             CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2020, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice
of Electronic Filing to the following ECF registrant:

       Eric D. Cotton, email at: eric.cotton@thecottonlawfirm.com
       THE COTTON LAW FIRM, PLLC
       422 E. 2nd Street
       Edmond, OK 73034




                                            14
  Case 5:19-cv-00903-G Document 26 Filed 01/07/20 Page 15 of 15



Solomon R. Radner, email at: sradner@excololaw.com
EXCOLO LAW, PLLC
26700 Lahser Road, Suite 401
Southfield, MI 48033
Attorneys for Plaintiff

Sherri R. Katz, email at: sherri.katz@okc.gov
Katie Goff, email at: Katie.goff@okc.gov
Dustin Parris, email at: dustin.parris@okc.gov
The City of Oklahoma City
Municipal Counselor’s Office
200 N. Walker Avenue, Suite 400
Oklahoma City, OK 73102
Attorneys for Defendant Oklahoma City

                                         s/ Stacey Haws Felkner
                                         Stacey Haws Felkner




                                    15
